Exhibit 10.1



Execution Version






















EQUITY RESTRUCTURING AGREEMENT


BY AND AMONG


AMERICAN MIDSTREAM PARTNERS, LP,


AMERICAN MIDSTREAM GP, LLC


AND


HIGH POINT INFRASTRUCTURE PARTNERS, LLC


DATED AS OF AUGUST 9, 2013







HN\1021995.13

--------------------------------------------------------------------------------


EQUITY RESTRUCTURING AGREEMENT
This EQUITY RESTRUCTURING AGREEMENT (this “Agreement”) dated as of August 9,
2013 (the “Closing Date”), is entered into by and among American Midstream
Partners, LP, a Delaware limited partnership (the “Partnership”), American
Midstream GP, LLC, a Delaware limited liability company (the “General Partner”),
and High Point Infrastructure Partners, LLC, a Delaware limited liability
company (“HPIP”).
RECITALS
A.The General Partner is the sole general partner of the Partnership and holds
all of the limited partner interests in the Partnership defined as “Incentive
Distribution Rights” (the “Former IDRs”) in the Third Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of April 15, 2013
(as amended prior to the Closing Date, the “Third A/R Partnership Agreement”).
B.HPIP holds all of the limited partner interests in the Partnership defined as
“Subordinated Units” (the “Subordinated Units”) in the Third A/R Partnership
Agreement, of which 4,526,066 Subordinated Units are issued and outstanding.
C.The Partnership, the General Partner and HPIP have agreed to the combination
and restructuring of all of the Former IDRs and Subordinated Units as limited
partner interests to be called “Incentive Distribution Rights” (“IDRs”).
D.Concurrently with the execution of this Agreement, the General Partner will
amend and restate the Third A/R Partnership Agreement to reflect the combination
and restructuring of the Former IDRs and the Subordinated Units as the IDRs
(such amended and restated agreement, which may include certain other changes
approved by the General Partner, being referred to as the “Fourth A/R
Partnership Agreement”).
E.Concurrently with the execution of this Agreement, the Partnership will issue
to the General Partner warrants to purchase up to 300,000 common units
representing limited partner interests in the Partnership (“Common Units”) at an
exercise price of $0.01 per warrant, substantially in the form attached hereto
as Exhibit A (the “Warrants”), pursuant to the requirements of that certain
Purchase Agreement (the “Purchase Agreement”), dated as of April 15, 2013, by
and between HPIP and AIM Midstream Holdings, LLC (“AIM Holdings”).
NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the parties undertake and agree as follows:

1


HN\1021995.13

--------------------------------------------------------------------------------


Article I
DEFINITIONS
“Agreement” has the meaning given such term in the Preamble.
2    “AIM Holdings” has the meaning given such term in the Recitals.
3    “Cash Contribution” has the meaning given such term in Section 2.4 hereof.
4    “Closing Date” has the meaning given such term in the Preamble.
5    “Common Units” has the meaning given such term in the Recitals.
6    “Creditors’ Rights” has the meaning given such term in Section 3.1(b)
hereof.
7    “Former IDRs” has the meaning given such term in the Recitals.
8    “Fourth A/R Partnership Agreement” has the meaning given such term in the
Recitals. The Fourth A/R Partnership Agreement shall be in substantially the
form attached hereto as Exhibit B.
9    “General Partner” has the meaning given such term in the Preamble.
10    “General Partner Interest” has the meaning given such term in the Third
A/R Partnership Agreement and the Fourth A/R Partnership Agreement.
11    “HPIP” has the meaning given such term in the Preamble.
12    “IDRs” has the meaning given such term in the Recitals.
13    “Purchase Agreement” has the meaning given such term in the Recitals.
14    “Series A Preferred Units” has the meaning given such term in the Third
A/R Partnership Agreement and the Fourth A/R Partnership Agreement.
15    “Subordinated Units” has the meaning given such term in the Recitals.
16    “Third A/R Partnership Agreement” has the meaning given such term in the
Recitals.
17    “Warrants” has the meaning given such term in the Recitals.
ARTICLE II    
THE TRANSACTIONS

2


HN\1021995.13

--------------------------------------------------------------------------------


Section 2.1    Combination and Restructuring of Former IDRs and Subordinated
Units as the IDRs. The parties hereby agree to combine and restructure the
Former IDRs and the Subordinated Units held by the General Partner and HPIP,
respectively, as the IDRs with the terms described in the Fourth A/R Partnership
Agreement. Such combination and restructuring shall be deemed to have occurred
immediately upon execution of the Fourth A/R Partnership Agreement, and,
following such combination and restructuring, the IDRs shall be allocated 85.02%
to HPIP and 14.98% to the General Partner in accordance with each party’s
respective contribution to such combination and restructuring as specified on
Schedule I hereto.
Section 2.2    Amendment and Restatement of Partnership Agreement. Concurrently
with the execution of this Agreement, the General Partner shall execute, deliver
and adopt the Fourth A/R Partnership Agreement. Immediately upon execution of
the Fourth A/R Partnership Agreement, the Former IDRs and the Subordinated Units
shall be combined into and restructured as the IDRs, and the Former IDRs and the
Subordinated Units shall cease to exist.
Section 2.3    Consent of HPIP. HPIP, as holder of all of the Subordinated Units
and all of the outstanding Series A Preferred Units, to the extent required by
Sections 5.12(b) and 7.3 of the Third A/R Partnership Agreement (and, if
applicable, Section 7.11 of the Third A/R Partnership Agreement), hereby
consents to the amendments effected by the Fourth A/R Partnership Agreement and
the transactions contemplated by this Agreement and hereby waives any rights it
may have under Section 5.12(b)(viii) of the Third A/R Partnership Agreement
resulting from the issuance of the Warrants.
Section 2.4    Acknowledgement of Cash Contribution and Use of Proceeds. Each of
the parties hereto acknowledges that a combination and restructuring of the
Former IDRs and the Subordinated Units as the IDRs shall have occurred prior to
October 15, 2013, and therefore, pursuant to Section 2.4(b) of the Purchase
Agreement, $12,500,000 currently held in escrow pursuant to the terms of that
certain Escrow Agreement, dated as of April 15, 2013, by and among HPIP, AIM
Holdings and Deutsche Bank Trust Company Americas, as escrow agent, shall be
released to the Partnership (the “Cash Contribution”). Each of the parties
hereto agrees that all of the proceeds of the Cash Contribution shall be applied
by the Partnership to repay its existing outstanding indebtedness.
Section 2.5    Further Assurances. Each of the parties hereto agrees to execute
and deliver, or cause to be executed and delivered, such further instruments or
documents or take such other action as may be reasonably necessary or convenient
to carry out the transactions contemplated hereby.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES

3


HN\1021995.13

--------------------------------------------------------------------------------


Section 3.1    Partnership. The Partnership represents and warrants to the other
parties as follows:
(a)    the Partnership is a limited partnership duly formed and validly existing
and in good standing under the laws of the State of Delaware and has the limited
partnership power and authority to execute and deliver this Agreement and the
Warrants and, subject to the terms and conditions hereof and thereof, to carry
out the respective terms of each;
(b)    the Partnership has taken all action as may be necessary to authorize the
execution and delivery of this Agreement and the Warrants, the consummation of
the transactions contemplated hereby and the performance of its obligations
under the Agreement and the Warrants, subject to the terms and conditions hereof
and thereof, and has obtained “Special Approval,” as defined in the Third A/R
Partnership Agreement, for such actions. This Agreement and the Warrants
constitute legal, valid and binding obligations of the Partnership, enforceable
against the Partnership in accordance with their respective terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting creditors’ rights generally and to legal principles of general
applicability governing the availability of equitable remedies, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether such enforceability is considered in a proceeding in equity or at
law) (collectively, “Creditors’ Rights”);
(c)    none of the execution and delivery of this Agreement or the Warrants, the
performance of the Partnership’s obligations hereunder or thereunder nor the
consummation of the transactions contemplated hereby will violate or contravene
any applicable law or regulation or the Third A/R Partnership Agreement or any
of the Partnership’s material agreements;
(d)    on the Closing Date, the IDRs and the Common Units issuable upon exercise
of the Warrants, and in each case the limited partner interests represented
thereby, will have been duly and validly authorized and will be duly and validly
issued and fully paid (to the extent required under the Fourth A/R Partnership
Agreement) and non-assessable; and
(e)    on the Closing Date and prior to the issuance of the IDRs and the
Warrants, the issued and outstanding limited partner interests of the
Partnership consist of the General Partner Interest, the Former IDRs, 4,526,066
Subordinated Units, 4,676,172 Common Units and 5,142,857 Series A Preferred
Units. Except as contemplated by this Agreement or as are contained in the
Fourth A/R Partnership Agreement, there are no outstanding or authorized
options, warrants, preemptive rights, subscriptions, calls or other rights,
convertible securities, agreements, claims or commitments of any character
obligating the Partnership or any of its subsidiaries to issue, transfer or sell
any equity interests in the Partnership or any of its subsidiaries or securities
convertible into or exchangeable for such equity interests.

4


HN\1021995.13

--------------------------------------------------------------------------------


Section 3.2    General Partner. The General Partner, represents and warrants to
the other parties as follows:
(a)    the General Partner is a limited liability company duly formed and in
good standing under the laws of the State of Delaware and has the power and
authority to execute and deliver this Agreement and, subject to the terms and
conditions hereof, to carry out its terms;
(b)    this Agreement constitutes a legal, valid and binding obligation of the
General Partner, enforceable against it in accordance with its terms, subject to
Creditors’ Rights;
(c)    none of the execution and delivery hereof, the performance of the General
Partner’s obligations hereunder nor the consummation of the transactions
contemplated hereby will violate or contravene any applicable law or regulation,
the organizational documents of the General Partner or any of its material
agreements; and
(d)    the General Partner is the beneficial and record holder of the Former
IDRs, and the General Partner has good and valid title to the Former IDRs, free
and clear of all liens, encumbrances or other claims; there is no subscription,
option, warrant, call, right, agreement or commitment relating to the issuance,
sale, delivery, repurchase or transfer by the General Partner of the Former
IDRs, except as set forth in the Third A/R Partnership Agreement.
Section 3.3    HPIP. HPIP represents and warrants to the other parties as
follows:
(a)    HPIP is a limited liability company duly formed and in good standing
under the laws of the State of Delaware and has the power and authority to
execute and deliver this Agreement and, subject to the terms and conditions
hereof, to carry out its terms;
(b)    this Agreement constitutes a legal, valid and binding obligation of HPIP,
enforceable against it in accordance with its terms, subject to Creditors’
Rights;
(c)    none of the execution and delivery hereof, the performance of HPIP’s
obligations hereunder nor the consummation of the transactions contemplated
hereby to which HPIP is a party will violate or contravene any applicable law or
regulation, the organizational documents of HPIP or any of its material
agreements; and
(d)    HPIP is the beneficial and record holder of the Subordinated Units and
the Series A Preferred Units, and HPIP has good and valid title to the
Subordinated Units and the Series A Preferred Units, free and clear of all
liens, encumbrances or other claims; there is no subscription, option, warrant,
call, right, agreement or commitment relating to the issuance, sale, delivery,
repurchase or transfer by HPIP of the Subordinated Units or Series A Preferred
Units, except as set forth in the Third A/R Partnership Agreement.

5


HN\1021995.13

--------------------------------------------------------------------------------


ARTICLE IV    
CONDITIONS
Section 4.1    Conditions to Obligations of Each Party. Notwithstanding any
other provision of this Agreement, the respective obligations of each party to
effect the transactions contemplated by this Agreement shall be subject to the
fulfillment of the condition that:
(e)    no order shall have been entered and remained in effect in any action or
proceeding before any federal, foreign, state or provincial court or
governmental agency or other federal, foreign, state or provincial regulatory or
administrative agency or commission that would prevent or make illegal the
consummation of the transactions contemplated herein; and
(f)    the respective agreements and covenants of the other parties to be
complied with or performed pursuant to the terms hereof shall have been duly
complied with or performed.
ARTICLE V    
MISCELLANEOUS
Section 5.1    Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of Delaware, without
giving effect to the conflicts of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.
Section 5.2    Facsimiles; Counterparts. This Agreement may be executed by
facsimile signatures by any party and such signature shall be deemed binding for
all purposes hereof, without delivery of an original signature being thereafter
required. This Agreement may be executed in one or more counterparts, each of
which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.
Section 5.3    Amendments. This Agreement may be amended, modified or
supplemented only by written agreement of the parties hereto.
Section 5.4    Waiver of Compliance; Consents. Except as otherwise provided in
this Agreement, any failure of any of the parties to comply with any obligation,
covenant, agreement or condition in this Agreement may be waived by the party or
parties entitled to the benefits thereof only by a written instrument signed by
the party or parties granting such waiver, but such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.
Section 5.5    Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and the respective successors and assigns. This Agreement
shall not be assignable by

6


HN\1021995.13

--------------------------------------------------------------------------------


any party hereto, except with the prior written consent of the other parties
hereto. Any attempted assignment or transfer in violation of this Agreement
shall be null, void and ineffective.
Section 5.6    Benefits of Agreement Restricted to Parties. This Agreement shall
be binding upon and inure solely to the benefit of the parties hereto and their
respective successors and assigns. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any third party, including any
creditor of any party or any of their affiliates. No such third party shall
obtain any right under any provision of this Agreement or shall by reasons of
any such provision make any claim in respect of any liability (or otherwise)
against any other party.
Section 5.7    Severability. In the event that any provision of this Agreement
shall finally be determined to be unlawful, such provision shall, so long as the
economic and legal substance of the transactions contemplated hereby is not
affected in any materially adverse manner as to any of the parties hereto, be
deemed severed from this Agreement and every other provision of this Agreement
shall remain in full force and effect.
Section 5.8    Titles. The article, section and paragraph titles in this
Agreement are only for purposes of convenience and do not form a part of this
Agreement and will not be taken to qualify, explain, or affect any provision
thereof.
Section 5.9    Notices. Any notice, demand or communication required or
permitted under this Agreement shall be in writing and delivered personally, by
reputable overnight delivery service or other courier or by certified mail,
postage prepaid, return receipt requested, and shall be deemed to have been duly
given (a) as of the date of delivery if delivered personally or by overnight
delivery service or other courier or (b) on the date receipt is acknowledged if
delivered by certified mail, addressed as follows; provided that a notice of a
change of address shall be effective only upon receipt thereof:
If to the Partnership or the General Partner to:
American Midstream GP, LLC
1614 15th Street, Suite 300
Denver, CO 80202
Attention: General Counsel
With a copy to:
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, TX 77002


7


HN\1021995.13

--------------------------------------------------------------------------------


Attention: G. Michael O’Leary
E-mail: moleary@andrewskurth.com
If to HPIP to:
High Point Infrastructure Partners, LLC
c/o ArcLight Capital Partners, LLC
200 Clarendon Street, 55th Floor
Boston, MA 02117
Attention: Jake Erhard and Lucius Taylor
With a copy to:
Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, TX 77002
Attention: Sean T. Wheeler
E-mail: sean.wheeler@lw.com
Section 5.10    Entire Agreement. This Agreement, the Warrant and the Fourth A/R
Partnership Agreement constitute the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both oral and written, among the parties or
between any of them with respect to such subject matter.
[Signature Page Follows]



8


HN\1021995.13

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed on behalf of each of the
parties hereto effective as of the day and year first above written.
AMERICAN MIDSTREAM PARTNERS, LP
By:
American Midstream GP, LLC,
its general partner





By:
/s/ Stephen W. Bergstrom    

Name:
Stephen W. Bergstrom

Title:
President and Chief Executive Officer







AMERICAN MIDSTREAM GP, LLC






By:
/s/ Stephen W. Bergstrom    

Name:
Stephen W. Bergstrom

Title:
President and Chief Executive Officer







HIGH POINT INFRASTRUCTURE PARTNERS, LLC



Signature Page to Equity Restructuring Agreement
HN\1021995.13

--------------------------------------------------------------------------------






By:
/s/ Daniel R. Revers    

Name:
Daniel R. Revers

Title:
President










Exhibit A
HN\1021995.13

--------------------------------------------------------------------------------


SCHEDULE I
ALLOCATION METHODOLOGY

HPIP Purchase Price for Subordinated Units and Interest in General Partner
 
$50,000,000
HPIP Capital Account in General Partner
 
$(9,357,231)
Implied Value of Subordinated Units
 
$40,642,769
 
 
 
HPIP Value in General Partner
 
$9,357,231
AIM Value in General Partner
 
$1,039,692
Total Value in General Partner
 
$10,396,923
 
 
 
Common Units owned by General Partner
 
185,000
Price per Common Unit
 
$17.50
Value of Common Units owned by General Partner
 
$3,237,500
 
 
 
Total Value in General Partner
 
$10,396,923
Value of Common Units owned by General Partner
 
$(3,237,500)
Implied Value of Former IDRs
 
$7,159,423
 
 
 
Implied Value of Former IDRs
 
$7,159,423
Implied Value of Subordinated Units
 
$40,642,769
Total Contribution
 
$47,802,192
 
 
 
Contribution % of Former IDRs
 
14.98
%
Contribution % of Subordinated Units
 
85.02
%


Schedule I
HN\1021995.13

--------------------------------------------------------------------------------


EXHIBIT A
FORM OF WARRANT
(see attached)







Exhibit A
HN\1021995.13

--------------------------------------------------------------------------------


EXHIBIT B
FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
AMERICAN MIDSTREAM PARTNERS, LP
(see attached)



Exhibit B
HN\1021995.13